


Exhibit 10.46


SEPARATION AND RELEASE AGREEMENT


This Separation and Release Agreement (“Agreement”) is made and entered into
this 9 day of October 2014 (“Effective Date”) by and between Post Holdings,
Inc., Post Foods, LLC and its parent company, subsidiaries, affiliated and
related companies (collectively, the “Company”) and Terrence E. Block
(“Executive”) (collectively, “the Parties”).


In consideration of the mutual promises contained in this Agreement, the Parties
agree as follows:


1.Termination Date/Transition. Executive and the Company agree that Executive
will remain on the job and perform all of Executive’s duties until November 1,
2014 (“Termination Date”). After that date, Executive will no longer be required
to report for work or perform further duties and shall be removed from the
Company’s payroll. Executive acknowledges and agrees that he will be available
on a consulting basis as needed and as determined by the Company until December
31, 2014. Executive is retiring and termination is a voluntary termination of
his employment.


2.Resignation of Title and Positions. As of the Termination Date, Executive
acknowledges that he will resign his position as President and COO of the
Company and all other positions that Executive holds with the Company. Executive
further acknowledges and agrees to resign from all boards of directors of the
Company, effective as of the Termination Date. The Company acknowledges that it
shall accept all such resignations.


3.Consideration. In consideration of Executive’s execution and performance of
this Agreement, including the consulting services acknowledged in Section 1, and
upon Executive’s Termination Date, the Company agrees to the following:


a.
The Company agrees to provide Executive until the Termination Date with
continued salary and benefits at the same level and rate as of the Effective
Date of this Agreement. Upon the Termination Date, Executive will be removed
from the Company’s payroll;

b.
The Company agrees to pay Executive additional compensation in an amount equal
to $1,100,000.00 in one lump sum, cash payment following Executive’s Termination
Date;

c.
Upon Executive’s Termination Date, Executive and any covered dependents at the
time of the Termination Date shall, upon proper application, be eligible for
COBRA healthcare continuation coverage under the Company’s health, dental and
vision group health plans. Executive shall be responsible for a portion of the
cost of COBRA continuation coverage based on the current cost sharing percentage
for active employees under the plans and the Company shall pay the remaining
portion for a period of 12 weeks (“Benefit Subsidy Period”) or until such time
that Executive retains group health coverage under a subsequent employer plan,
whichever is earlier, subject to certain other limits required by law. Following
the end of the Benefit Subsidy Period, Executive shall be responsible for all
costs associated with COBRA continuation coverage as provided for by the
Company’s benefit plans and procedures; and

d.
payment for all accrued but unused vacation time.



The Executive and the Company acknowledge and agree that only the payment
identified in Paragraph 3(d) will be considered benefit earnings for applicable
benefit plans of the Company. To the extent not specified above, any payments
made under this Paragraph 3 will be paid on the date that is 60 days following
the Termination Date subject to the execution and return of this Agreement and
provided that any applicable revocation period has expired. All payments shall
be made in accordance with normal employee payroll practices, including
withholding and/or deductions for income, social security and Medicare taxes.
Executive’s obligations under this Agreement are expressly contingent upon the
approval of the Board of Directors of resolutions to accelerate vesting of
unvested stock options and restricted stock.



1



--------------------------------------------------------------------------------




Notwithstanding the foregoing, to the extent a FY2014 bonus is awarded to
Executive under the terms of the Post Holdings, Inc. Senior Management Bonus
Program, Executive’s bonus shall be no less, as represented by a percentage of
base salary, as the FY2014 bonuses awarded to the Chief Financial Officer of
Post Holdings, Inc. and Executive Vice President of Post Holdings,
Inc./President of Post Foods, LLC.




4.Employment during the Benefit Subsidy Period. Executive and the Company
understand and agree that if Executive obtains and begins employment with
another company during the Benefit Subsidy Period, Executive must notify the
Company within seven (7) days of accepting such position and provide written
verification to the Company regarding any applicable waiting period for
benefits. Upon eligibility for other group health plan benefits, the Company
will immediately terminate its payments under Paragraph 3(c) of this Agreement.


5.Release. The promises and payments contained in Paragraph 3 above are in
addition to any wages, bonuses and commissions to which Executive already is
entitled because of Executive’s work for the Company. Executive agrees to accept
the promises and terms in Paragraph 3 above in consideration for the settlement,
waiver and release and discharge of any and all claims or actions against the
Company as detailed in this paragraph. Unless otherwise specifically provided
for in this Agreement, Executive hereby irrevocably and unconditionally
releases, acquits and forever discharges the Company and each of the Company’s
stockholders, predecessors, successors, assigns, subsidiaries, divisions,
affiliated, related and parent partnerships and corporations and each of its
past and present officers, directors, agents, employees, partners and
representatives (“Released Parties”) from any and all claims, complaints,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected, including,
but not limited to those that arose as consequence of Executive’s employment by
the Company, or arising out of the termination of employment relationship or
arising out of any acts committed or omitted during or after the existence of
the employment relationship, all up and through and including the date hereof,
but including, and not limited to those claims which were, could have been, or
could be the subject of an administrative or judicial proceeding filed by
Executive or on Executive’s behalf under any federal, state or local law or
regulation, including but not limited to actions at common law or equity, in
contract or tort, and including, but not limited to, claims for back pay, front
pay, wages, bonuses, fringe benefits, any form of discrimination (including but
not limited to claims of race, color, sex, handicap/disability, religion,
genetic information, national origin, marital status, sexual orientation or
preference or age discrimination), claims under Titles 29 and 42 of the United
States Code, Title VII of the Civil Rights Act of 1964, as amended, the Family
and Medical Leave Act, as amended, the Employee Retirement Income Security Act
of 1974, as amended, the Civil Rights Act of 1991, the Americans with
Disabilities Act of 1990, as amended, the Occupational Safety and Health Act,
the Civil Rights Act of 1866, the Rehabilitation Act of 1973, as amended, the
National Labor Relations Act, as amended, the Fair Labor Standards Act, and/or
any other federal, state or local wage payment law; the Equal Pay Act, as well
as but not limited to any claim, right or cause of action under the Missouri
Human Rights Act and all claims for emotional distress, interference with
contract, pain and suffering, compensatory and punitive damages, costs,
interests, attorney’s fees and expenses, reinstatement or reemployment.


Other than as required by law or under power of subpoena, Executive agrees not
to assist, provide information acquired up to the date of this Agreement, aid,
or in any way cooperate with anyone seeking to pursue claims against or
otherwise litigate or initiate or file any claims or actions against the
Released Parties other than claims advanced under the auspices of an Equal
Employment Opportunity Commission investigation, hearing or proceeding.
Notwithstanding the foregoing, Executive agrees that Executive will not provide
any third party with any information, statements or anything else acquired up
until the date of this Agreement which would be considered assistance to them in
their efforts to pursue claims, whether in tort or in contract or pursuant to
any other applicable theory of law or equity.


Notwithstanding anything herein to the contrary, the release in this Section 5
is not intended to limit in any way Executive’s rights under Executive’s
restricted stock or stock option agreements or Executive’s right to receive
bonus compensation for FY 2014.

2



--------------------------------------------------------------------------------








6.ADEA Waiver. By execution of this Agreement, Executive expressly waives any
and all rights to claims under the Age Discrimination in Employment Act of 1967,
29 U.S.C. § 621, et seq.: (a) Executive acknowledges that Executive’s waiver of
rights or claims refers to rights or claims arising under the Age Discrimination
in Employment Act of 1967, is in writing and is understood by Executive; (b)
Executive expressly understands that by execution of this document, Executive
does not waive any rights or claims that may arise after the date the waiver is
executed; (c) Executive acknowledges that the waiver of Executive’s rights or
claims arising under the Age Discrimination in Employment Act is in exchange for
the consideration outlined in this Agreement which is above and beyond that to
which Executive is entitled; (d) Executive acknowledges that the Company
expressly advised Executive to consult with an attorney of Executive’s choosing
prior to executing this document and that Executive has been given a period of
not less than twenty-one (21) days within which to consider this document; and
(e) Executive acknowledges that Executive has been advised by the Company that
Executive is entitled to revoke (in the event Executive executes this document)
Executive’s waiver of rights or claims arising under the Age Discrimination in
Employment Act within seven (7) days after executing this document and that said
waiver will not and does not become effective or enforceable until the seven (7)
day revocation period has expired. This Agreement shall not become effective or
enforceable until the revocation period has expired and no payments pursuant to
this Agreement shall be made until the 8th day following execution of this
Agreement.


7.Revocation Notice. This Agreement may be revoked by Executive by providing
written notice of revocation to Diedre Gray, General Counsel, Post Holdings,
Inc. within seven (7) days of Executive’s execution of this Agreement. Any
revocation must be in writing and delivered by the close of business on the
seventh (7th) day from the date that Executive signs the Agreement, addressed to
Diedre Gray, General Counsel, 2503 S. Hanley Road, St. Louis, MO 63144.


8.Confidentiality. Executive acknowledges that Executive has held positions of
trust and confidence with the Company and that during the course of Executive’s
employment, Executive has been exposed to and worked with others in the employ
of the Company sharing data, trade secrets, research and development
information, technical processes and material which are proprietary in nature,
confidential to the Company and not generally available to the public or its
competitors and which, if divulged, would be potentially damaging to the
Company’s ability to compete in the marketplace. Executive agrees to abide by
all confidentiality obligations undertaken while an Executive of the Company and
as set forth herein. Executive will maintain such confidential and proprietary
information and trade secrets in strict confidence and not disclose such
information to any person except as required by law. Executive shall not breach
this provision if Executive is subpoenaed and required to disclose information;
provided that Executive notifies the Company promptly before any such disclosure
is made.


9.Cooperation. Executive agrees that upon reasonable request by the Company,
Executive will participate in the investigation, prosecution or defense of any
matter involving the Company or any matter that arose during Executive’s
employment, provided the Company shall reimburse Executive for any reasonable
travel and out-of-pocket expenses incurred in providing such participation at
its request, the purpose of which reimbursement is to avoid the cost to
Executive and not to influence Executive’s participation.


10.No Admissions of Wrongdoing. This Agreement shall not in any way be construed
as an admission by Executive that Executive has acted wrongfully with respect to
the Company or any other person, or that the Company has any claims whatsoever
against Executive, and Executive specifically disclaims any liability to or
wrongful acts against Company, its employees or agents, or any other person.
Further, this Agreement shall not in any way be construed as an admission by the
Company that it has acted wrongfully with respect to Executive or any other
person, or that Executive has any claims whatsoever against the Company, and the
Company specifically disclaims any liability to or wrongful acts against
Executive or any other person, on the part of itself, its employees or its
agents.

3



--------------------------------------------------------------------------------






11.Return of All Company Property and Information. Upon Executive’s Termination
Date, Executive will immediately surrender to the Company, without demand, all
originals and all copies of any documents, reports, notes, manuals, memoranda,
blueprints, drawings, prototypes, records, photographs, or other items (whether
maintained in tangible, documentary form, or in computer memory or other
electronic format) in Executive’s possession or under Executive’s control that
contain or reflect any confidential or proprietary information or trade secrets.
In addition, Executive shall promptly return all Company property, such as
files, desktop or laptop computers, software, access cards, cellular phones,
personal digital assistants and pagers. Unless specifically authorized in
writing, Executive understands that there is no authority to keep and/or retain
any confidential or proprietary information or trade secrets, either in original
format or any copy, whether as a document or computer file format.


12.Confidential Nature of Agreement. Notwithstanding Paragraph 6 of this
Agreement, Executive agrees the terms and provisions of this Agreement and the
fact and amount of consideration paid pursuant to this Agreement, shall at all
times remain confidential and not be disclosed to anyone not a party to this
Agreement, other than (a) to the extent disclosure is required by law, or (b) to
Executive’s spouse, or (c) to Executive’s attorneys, accountant or tax advisors
who have a need to know in order to render Executive professional advice or
service. Executive agrees to ensure said individuals maintain such
confidentiality.


13.Non-Disparagement. Executive agrees that Executive shall make no statement,
oral or written, which is not truthful or for which Executive lacks a factual
basis, and which, by itself, may significantly or substantially damage the
reputation of the Company, or any director, officer or employee of the Company.
The Company agrees that it shall make no statement, oral or written, which is
not truthful, or for which the Company lacks a factual basis, and which may
significantly or substantially damage the reputation of Executive.


14.Third Party Representations. This Agreement shall not inure to the benefit of
anyone other than Executive and the Company and its successor and assigns and no
third party may bring an action to enforce any term hereof and no third party
beneficiary rights are created by this Agreement.


15.Divisibility/Severability. In the event any one or more of the provisions
contained in this Agreement or any application shall be invalid or unenforceable
in any respect, the validity, the legality and enforceability of the remaining
provisions of this Agreement and any other application shall not in any way be
affected or impaired.


16.Entire Agreement. This Agreement contains all the promises, agreements,
conditions, understandings, warranties and representations between the parties
hereto with respect to the subject matter thereof, and there are no promises,
agreements, conditions, understandings, warranties or representations, oral or
written, express or implied, between them with respect to such matters other
than as set forth herein. Any and all prior agreements between the parties
hereto with respect to such matters are hereby revoked and are deemed null and
void. This Agreement is, and is intended by the Parties to be, an integration of
any and all prior agreements or understandings, oral or written, with respect to
the subject matter hereof.


17.Amendments and Assignments. Any amendment or change to this Agreement shall
be reduced to writing and duly executed by the Parties hereto before the same
shall become effective. This Agreement may be assigned by the Company. Executive
may not assign the performance of Executive’s duties under this Agreement.


18.Headings. The headings and other captions in this Agreement are for
convenience and reference only and shall not be used in interpreting, construing
or enforcing any portion of this Agreement.

4



--------------------------------------------------------------------------------








19.Acknowledgements. Executive hereby acknowledges that Executive has read this
Separation Agreement and Release consisting of 5 pages, 19 numbered paragraphs;
that Executive has had a reasonable period of time within which to consider this
Agreement and fully understands and accepts all of its terms of Executive’s own
voluntary free will; that no promises or representations have been made other
than as expressly stated herein; that Executive has been advised to consult with
an attorney and had an adequate opportunity to discuss this document with an
attorney and has done so or has voluntarily elected not to do so; and by
executing this Agreement and accepting the considerations outlined herein from
the Company, Executive will abide by the terms hereof.


Executive
 
Company
 
 
 
 
 
 
 
 
/s/ Terence E. Block
 
By:
/s/ Robert V. Vitale
Terence E. Block
 
Robert V. Vitale
 
 
Chief Financial Officer
 
 
 
 
 
 
Signed this 10th day of
 
Signed this 9th day of
October, 2014
 
October, 2014




5

